Citation Nr: 0110856	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim. 


FINDING OF FACT

A right ankle disability did not result from disease or 
injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a right 
ankle disability.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran filed a claim in October 1998 seeking service 
connection for a bad sprain of the right foot incurred in 
April or May 1944.  He said he spent five days in a VA 
hospital in New Orleans, Louisiana for knee problems.  He 
submitted a statement from a friend (C.J.T.) who stated that 
the veteran "threw his foot out" while running during 
military training at Port Huneme [sic], California, and that 
his foot turned all the way over.  C.J.T. said the veteran's 
foot swelled, and he went to an aid station of the 136th 
Battalion, where he was told to stay off the foot.  The 
veteran also submitted a September 1998 statement from 
Michael R. O'Neal, M.D., saying that the veteran suffered a 
chronic right ankle sprain with malalignment of the bones.  
Dr. O'Neal stated that x-rays showed an old fracture in this 
area, and he felt this was a service related injury.  

VA records show application for hospital care in 1949 for 
itching in both ears, and hospitalization at New Orleans VA 
hospital from July 18 to 24, 1950, for cellulitis, skin on 
the right knee, and lymphangitis, right knee.

Service medical records show that the veteran fell playing 
baseball in April 1944 at Port Hueneme, California, and was 
treated for a left ankle sprain.  The left ankle was 
moderately swollen, and there was pain on motion, but there 
was no displacement.  X-rays were negative for fracture.  He 
was released for duty four days later.  On June 5, 1944, he 
was examined and found physically qualified for transfer.  
The veteran's physical examination upon discharge indicated 
that he had a left ankle sprain in 1944.  There is no mention 
of the right ankle.  

Service connection for left ankle sprain was granted in 
February 1999.  The veteran submitted a statement saying that 
it was his right ankle that he sprained and asserting that 
his service medical records showed it to be his right ankle.  
The RO denied service connection for a right ankle disability 
in a second February 1999 rating decision.  The veteran 
asserted that he had received treatment at the VA in New 
Orleans in 1946 for his right ankle and that "blood poison" 
ran up to his knee and to his stomach.  The RO requested the 
veteran's VA treatment records from New Orleans VA medical 
center (MC).  In June 1999, the RO received a response 
indicating that the records may have been retired to the 
Federal Records Center, and that those records would be 
requested.  However, there was a hand-written note saying 
that there were no records on the veteran.

In November 1999, the RO wrote to the veteran and told him 
what evidence was needed to complete his application.  It 
further told him what evidence VA would attempt to obtain on 
his behalf, and what was needed to substantiate his claim.

In December 1999, the RO again wrote to the veteran and told 
him it had not received the evidence requested from him.  He 
was told that he could still submit the evidence, but his 
claim had been denied.

The veteran responded in writing in December 1999.  He 
recounted the injury to his foot in service.  He reported 
that he went to the VA hospital in 1946 with a red streak 
from his foot to his stomach and said he had penicillin shots 
every three or four hours for a week.  He said his foot 
always had a hard ache, and he first went to the doctor for 
it three months before.  The veteran said his foot was not x-
rayed in service.  In January 2000, the RO denied his claim.

In support of his claim he testified at a local hearing in 
June 2000.  He stated that he fell while running and injured 
his right foot.  The veteran further asserted that he 
received medical treatment from a hospital corpsman and was 
informed that he had sprained his right ankle.  Further, he 
testified that a doctor examined his right ankle and 
confirmed the diagnosis.  The veteran testified that the 
doctor told him that the injury would probably cause him 
problems the rest of his life.  Because of his injury, the 
veteran averred that he received no duty status for several 
weeks.  He stated that during his discharge examination he 
did not inform anyone of his right ankle injury.  

Additionally, the veteran testified that he continued to have 
problems with his right ankle since separation from the 
service.  He stated that approximately one year after his 
discharge he received VA treatment for his right ankle and 
was medicated with penicillin.  He testified that he had a 
red streak that ran from his right foot past his knee and up 
to his stomach.  At night his foot would ache causing him to 
wake up several times a night.  The veteran also testified 
that after receiving VA treatment within a year of his 
discharge, he did not receive treatment again for his right 
ankle until 1998.  

The hearing officer noted that service medical records showed 
injury to the left ankle, and the veteran replied that he did 
not have a left ankle sprain.  When questioned further about 
which ankle was injured, the veteran repeated that he injured 
his right ankle and not his left.  He testified that service 
medical records showing a left ankle injury were incorrect, 
and said they should be corrected.  He was advised that VA 
could not change his service medical records.  The veteran 
asked about his buddy statement, and the hearing officer 
noted that the buddy did not say which ankle the veteran 
injured.  The veteran responded that he (the veteran) told 
his buddy it was the right foot.

At his hearing, the veteran submitted a medical report dated 
in March 2000 from William A. Morrison, M.D.  The veteran 
gave Dr. Morrison a history of injury to the right foot while 
in training in May 1944.  He said he was told he had a bad 
sprain and no x-rays were taken.  His foot bothered him in 
1946, and Dr. Morrison said it sounded like he had 
lymphangitis.  The veteran reported pain at night keeping him 
from sleeping well.  He walked unassisted and had no 
noticeable limp.  Dr. Morrison ordered x-rays of the right 
foot and ankle.  X-rays of the right foot showed no fractures 
or dislocations.  X-rays of the right ankle showed some post-
traumatic changes involving the tip of the medial malleolus.  
The ankle mortise was maintained, and there was no 
significant narrowing of joint spaces.  The assessment was 
history of sprain to the right ankle from 1944.  Dr. Morrison 
disagreed with Dr. O'Neal's assessment of malalignment of the 
bones.  The bones were aligned, and there was no significant 
narrowing of the ankle joint.  Dr. Morrison also stated that 
he was not certain that the veteran experienced so much pain 
involving the ankle at night.

Thereafter, the veteran presented a copy of a letter from 
C.J.T. asking the veteran about his right foot.  He also 
submitted a letter from K.N.L. saying he had enjoyed talking 
to the veteran and that he remembered the veteran had either 
broken or sprained his right ankle in service.  The veteran 
submitted another statement from C.J.T. saying that the 
veteran hurt his right foot in April or May 1944.  


II.  Legal analysis

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VCAA had not been enacted when the RO adjudicated the 
veteran's claim.  The question the Board must now address is 
whether there is any duty of assistance or notice required by 
the new law that has not already been substantially completed 
in this case, notwithstanding that such assistance may not 
have been required under the former law, and, if not, whether 
there is any prejudice to the veteran in the Board's 
consideration of this question without referring it to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to 
service connection in statements or supplemental statements 
of the case in February and August 2000.  He has been advised 
of the evidence that would support or help substantiate his 
claim in a development letter in November 1999 and by the 
hearing officer in June 2000.  He has been accorded a VA 
hearing.  The substantive laws and regulations to be applied 
are the same as those of which the veteran has had notice.  
There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish service connection, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has had the assistance of the RO to develop every 
possible source of evidence or information that might 
substantiate his claim.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  As discussed below, every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified at 38 U.S.C. § 5102).

On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
veteran was notified of information necessary to substantiate 
his claim on several occasions.  The first was by letter 
dated in November 1999, and then by means of the February 
2000 statement of the case, and an August 2000 supplemental 
statement of the case.  The hearing officer also told the 
veteran the kind of information needed to substantiate his 
claim.  

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  In this case, the 
appellant has provided private treatment records, and has 
asserted that he had no private treatment for his right ankle 
before 1998.  He has not provided notice of additional 
relevant treatment records that have not been obtained.  It 
therefore appears that there is no reasonable need for 
further development of private medical records or that 
further efforts would yield private medical records that 
would aid in substantiating the claim.

Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  The veteran's service medical records 
have been obtained.  The veteran has asserted that he had VA 
medical treatment for his right ankle, for a red streak from 
his foot to his stomach, in 1946.  The actual records of such 
treatment are not available, although the RO has attempted to 
retrieve them.  The record of hospitalization for a disorder 
such as that described by the veteran shows that he was 
hospitalized in 1950 for lymphangitis and cellulitis of the 
right knee.  A search for further records has yielded the 
response that none are available.  It appears reasonably 
certain that such records do not exist and any further 
attempt to obtain the records would be futile.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)(3)).  The RO has 
discharged this duty.

The duty to assist may include providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).   In this 
case, for reasons discussed below, an examination was not 
necessary to make a decision because there is sufficient 
medical evidence for a decision on the claim.

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A(a)(2)).  The Secretary having 
already provided every possible assistance indicated by the 
record or assertions of the veteran, there is no reasonable 
possibility that return of the claim to the RO for further 
efforts to assist would raise any reasonable possibility of 
substantiating the veteran's claim.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  See VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098,-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).

The veteran's claim is that a current right ankle disability 
is related to an in-service sprain in 1944.  The first 
medical evidence of a diagnosis of right ankle disability is 
dated in 1998.  The veteran asserted that is when he first 
sought treatment, other than the alleged treatment at VA in 
1946.  

There is no record of the veteran having received VA 
treatment in 1946.  There is, however, a hospital record 
showing treatment at the VA hospital in New Orleans for 
cellulitis and lymphangitis of the right knee in 1950.  This 
would appear to be the treatment recollected by the veteran.  
The actual hospital records are no longer available, but the 
information of record is sufficient to show the dates of 
treatment and the diagnosis.  No right ankle disorder is 
indicated.

The veteran's service medical records are quite clear in 
showing an injury to the left ankle in April 1944, about the 
time the veteran says he injured his right ankle.  They also 
clearly show that the left ankle was x-rayed, and there was 
no fracture.  The veteran said no x-rays were taken.  The 
service medical records are more probative and entitled to 
greater weight than the veteran's recollections more than 54 
years after the fact.

The veteran has also submitted lay statements from two 
individuals who served with him.  One submitted a statement 
recalling that the veteran injured his ankle.  He later sent 
a letter to the veteran and a statement purporting to recall 
that the veteran injured his right ankle.  The veteran also 
submitted another letter referencing his right ankle.  The 
Board accords these statements no weight to the extent that 
they are offered to show injury to the right ankle as opposed 
to the left.  First, the veteran stated at his hearing that 
he told the individual that it was his right ankle.  That 
implies that the individual had no independent recollection 
of which ankle was injured.  Second, the contemporaneous 
medical record showing a left ankle injury is far more 
credible and competent than lay recollection more than 50 
years after the event.  It is believable that these fellow 
service-members may have recalled the veteran having injured 
an ankle or foot shortly before they were shipped out, but it 
is not believable, in the face of contrary contemporaneous 
records, that their recollection of which foot was involved 
is more accurate than the medical record.

The veteran has presented medical evidence from Dr. O'Neal 
positing a relationship between a current right ankle 
disability and injury in service.  However, Dr. O'Neal's 
opinion is based upon an inaccurate history provided by the 
veteran.  Furthermore, Dr. O'Neal's very conclusory statement 
is controverted by the more comprehensive report of Dr. 
Morrison, whose x-rays showed no fracture and no malalignment 
of the right foot or ankle, and no significant joint space 
narrowing.  Dr. Morrison did not relate any current ankle 
disability to injury in service and only assessed, as the 
veteran reported to him, that he had a history of right ankle 
sprain in 1944.  The Board assigns no probative weight to Dr. 
O'Neal's assessment of a relationship between a current right 
ankle disability and injury in service.  See Hickson v. West, 
12 Vet. App. 247 (1999) (holding that the Board did not err 
in discounting the probity of a doctor's statement as to 
nexus because of the fact that it linked the appellant's back 
pain to an unspecified trauma and that it was not supported 
by clinical medical records); see also, Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (holding that "[a medical] 
opinion based upon an inaccurate factual premise has no 
probative value.")  Here, the private medical opinion was 
based only on the veteran's inaccurate factual premise of a 
right ankle injury during service.  

The service medical records outweigh the veteran's 
recollection as to which ankle was injured in service.  The 
actual report of VA hospitalization in 1950 for lymphangitis 
of the right knee contradicts his assertion that his 
hospitalization for that disorder was in 1946.  The fact that 
the treatment was shown as for disability involving the right 
knee, rather than the right ankle, likewise contradicts and 
outweighs the veteran's assertion. 

The credible and competent evidence of record creates a clear 
preponderance of evidence against the veteran's claim.  There 
is no reasonable doubt, and the claim must be denied.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. §5107).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



